Exhibit Mendoza Berger & Company, LLP Letterhead CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors CN Dragon Corporation (formerly known as Wavelit, Inc.) We hereby consent to the use of our report dated August 12, 2009, with respect to the financial statements of CN Dragon Corporation (formerly known as Wavelit, Inc.), for the years ended April 30, 2009 on Form 10K to be filed on or about August 13, 2010. /s/Mendoza Berger & Company, LLP Mendoza Berger & Company, LLP August 13, 2010 Irvine, California
